Exhibit 23.1 Consent of Independence Registered Public Accounting Firm Board of Directors and Stockholders Trey Resources, Inc. 5 Regent Street, Ste. 520 Livingston, NJ 07039 We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 27, 2010 relating to the consolidated financial statements of Trey Resources, Inc., which appears in Trey Resources, Inc. Annual Report Form 10-K filed with the Securities and Exchange Commission.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern in Note 2 to the consolidated financial statements. /s/ Friedman LLP Marlton, NJ 08053 November 19, 2010
